     Case 1:21-cv-00670-DAD-SKO Document 18 Filed 08/10/21 Page 1 of 4


 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   WILLIAM C. KWONG, State Bar No. 168010
     Supervising Deputy Attorney General
 3   JEFFREY T. FISHER, State Bar No. 303712
     Supervising Deputy Attorney General
 4    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-3568
      Fax: (415) 703-5843
 6    E-mail: Jeffrey.Fisher@doj.ca.gov
     Attorneys for Defendants H. Anglea, J. Lindsey,
 7   T. McCarthy, and P. Quinn

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                        FRESNO DIVISION
11

12
                                                           No. 1:21-cv-00670-DAD-SKO
13   HOPE MAGEE, et al.,
                                                      STIPULATION AND ORDER
14                                        Plaintiffs, EXTENDING TIME FOR DEFENDANTS
                                                      ANGLEA, LINDSEY, McCARTHY, AND
15                 v.                                 QUINN TO RESPOND TO COMPLAINT
16                                                         (Doc. 17)
17   A. CHRISTIANSON, et al.,                      Judge:        Hon. Sheila K. Oberto
                                                   Trial Date:   T.B.D.
18                                     Defendants. Action Filed: April 22, 2021
19

20
21

22

23

24

25

26
27

28
                                                       1
                             Stip. & Order Extending Time for Defs. Respond Compl. (1:21-cv-00670-DAD-SKO)
     Case 1:21-cv-00670-DAD-SKO Document 18 Filed 08/10/21 Page 2 of 4


 1        Under Civil Local Rule 143, Plaintiffs Hope Magee and Paul Shaw, and Defendants

 2   Anglea, Lindsey, McCarthy, and Quinn (the State Defendants) stipulate and agree that the time

 3   for the State Defendants to respond to the First Amended Complaint (ECF No. 7) is extended to

 4   September 2, 2021.

 5    Dated: August 9, 2021                               Respectfully submitted,
 6

 7                                                      By: /s/ Brian Dunn (as authorized on 8/6/21)
                                                       Brian Dunn
 8                                                     The Cochran Firm
                                                       Attorneys for Plaintiffs Hope Magee and Paul
 9                                                     Shaw
10

11

12    Dated: August 9, 2021                               By: /s/ Jeffrey T. Fisher
                                                          Jeffrey T. Fisher
13                                                        Supervising Deputy Attorney General
                                                          Attorney for Defendants H. Anglea,
14                                                        J. Lindsey, T. McCarthy, and P. Quinn
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
                              Stip. & Order Extending Time for Defs. Respond Compl. (1:21-cv-00670-DAD-SKO)
     Case 1:21-cv-00670-DAD-SKO Document 18 Filed 08/10/21 Page 3 of 4


 1                                                 ORDER

 2            Plaintiffs filed their first amended complaint on June 28, 2021. (Doc. 7.) Defendant

 3   Timothy McCarthy (“Mr. McCarthy”) was personally served on July 1, 2021. (Doc. 14.) Mr.

 4   McCarthy’s responsive pleading was therefore due twenty-one (21) days after service, or July 22,

 5   2021.1 Fed. R. Civ. P. 12(a)(1)(A)(i). No proofs of service have been filed for Defendants Hunter

 6   Anglea2, Jerry Lindsey, and Patricia Quinn. (See Docket.)

 7            On August 9, 2021, Jeffrey T. Fisher, Esq., filed a notice of appearance on behalf of

 8   Defendants McCarthy, Anglea, Lindsey, and Quinn (collectively, the “State Defendants”). (Doc.

 9   16.) On that same date—eighteen days after Mr. McCarthy’s responsive pleading deadline—

10   Plaintiffs and the State Defendants (collectively, the “Parties”) filed the above “Stipulation

11   Extending Time for Defendants Anglea, Lindsey, McCarthy, and Quinn to Respond to Complaint.”

12   (Doc. 17.)

13            Although the Court may extend time to file a responsive pleading after the deadline has

14   expired because of “excusable neglect,” Fed. R. Civ. P. 6(b)(1)(B), no such excusable neglect has

15   been articulated—much less shown—here. Notwithstanding this deficiency, given the absence of

16   bad faith or prejudice to Plaintiffs (as evidenced by the Parties’ agreement to the extension of time),

17   and in view of the liberal construction of Fed. R. Civ. 6(b)(1) to effectuate the general purpose of

18   seeing that cases are tried on the merits, see Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253,

19   1258–59 (9th Cir. 2010), the Court GRANTS the Parties’ stipulated request. The Parties are

20   cautioned that future post hoc request for extensions of time will be viewed with disfavor.
21            Accordingly, IT IS HEREBY ORDERED that Defendants Timothy McCarthy, Hunter

22   Anglea, Jerry Lindsey, and Patricia Quinn shall have to and including September 2, 2021, within

23   which to file a responsive pleading.

24
     IT IS SO ORDERED.
25

26   Dated:       August 10, 2021                                /s/ Sheila K. Oberto                  .
27   1
      The docket does not reflect that any of the defendants was served with the initial complaint.
     2
      Defendant Anglea’s name appears to have been misspelled as “Angela” in both the initial and
28   amended complaints. (See Docs. 1, 7.)
                                                      3
                               Stip. & Order Extending Time for Defs. Respond Compl. (1:21-cv-00670-DAD-SKO)
     Case 1:21-cv-00670-DAD-SKO Document 18 Filed 08/10/21 Page 4 of 4


 1                                                  UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                4
                        Stip. & Order Extending Time for Defs. Respond Compl. (1:21-cv-00670-DAD-SKO)
